Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 5, 2021

                                    No. 04-21-00237-CV

                         JUBILEE ACADEMIC CENTER, INC.,
                                    Appellant

                                              v.

               SCHOOL MODEL SUPPORT, LLC d/b/a/ Athlos Academies,
                                Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-22759
                          Honorable Nicole Garza, Judge Presiding


                                       ORDER

       Appellee’s brief was originally due August 2, 2021. Neither the brief nor a motion for
extension of time has been filed.

       We order appellee’s brief due August 16, 2021. If the brief is not filed by the date
ordered, we may submit the case without an appellee’s brief.




                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court